
 
 


 
LOAN AND SECURITY AGREEMENT
 


 
PROXIM WIRELESS CORPORATION
 


 


 


 
 

--------------------------------------------------------------------------------

 


LOAN AND SECURITY AGREEMENT
 


 
This LOAN AND SECURITY AGREEMENT is entered into as of March 28, 2008, by and
between Comerica Bank (“Bank”) and Proxim Wireless Corporation (“Borrower”).
 
RECITALS
 
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
 
AGREEMENT
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION.

 
1.1           Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.
 
 
1.2
Accounting Terms.  Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP.  The term “financial statements” shall include the
accompanying notes and schedules.

 
2.
LOAN AND TERMS OF PAYMENT.

 
 
2.1
Credit Extensions.

 
 
(a)
Promise to Pay.  Borrower promises to pay to Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 
 
(b)
Advances Under Revolving Line.

 
 
(i)
Amount.  Subject to and upon the terms and conditions of this Agreement (1)
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) the Revolving Line or (B) the Borrowing Base, less any amounts
outstanding under the Letter of Credit Sublimit, the Credit Card Services
Sublimit and the Foreign Exchange Sublimit, and (2) amounts borrowed pursuant to
this Section 2.1(b) may be repaid and reborrowed at any time prior to the
Revolving Maturity Date, at which time all Advances under this Section 2.1(b)
shall be immediately due and payable.  Notwithstanding the foregoing, subject to
the terms and conditions of this Agreement, Borrower may request Advances  in an
aggregate outstanding amount not to exceed One Million Dollars ($1,000,000) (the
“Non-Formula Amount”) without regard to the Borrowing Base. Borrower may prepay
any Advances without penalty or premium.

 
 
(ii)
Form of Request.  Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific time
(1:00 p.m. Pacific time for wire transfers), on the Business Day that the
Advance is to be made.  Each such notification shall be promptly confirmed

 


 
 

--------------------------------------------------------------------------------

 


by a Payment/Advance Form in substantially the form of Exhibit C.  Bank is
authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid.  Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.  Bank will credit the amount of Advances made under this Section
2.1(b) to Borrower’s deposit account.
 
 
(iii)
Letter of Credit Sublimit.  Subject to the availability under the Revolving
Line, and in reliance on the representations and warranties of Borrower set
forth herein, at any time and from time to time from the date hereof through the
Business Day immediately prior to the Revolving Maturity Date, Bank shall issue
for the account of Borrower such Letters of Credit as Borrower may request by
delivering to Bank a duly executed letter of credit application on Bank’s
standard form; provided, however, that the outstanding and undrawn amounts under
all such Letters of Credit (i) shall not at any time exceed the Letter of Credit
Sublimit, and (ii) shall be deemed to constitute Advances for the purpose of
calculating availability under the Revolving Line.  Any drawn but unreimbursed
amounts under any Letters of Credit shall be charged as Advances against the
Revolving Line. All Letters of Credit shall be in form and substance acceptable
to Bank in its sole discretion and shall be subject to the terms and conditions
of Bank’s form application and letter of credit agreement.  Borrower will pay
any standard issuance and other fees that Bank notifies Borrower it will charge
for issuing and processing Letters of Credit.

 
 
(iv)
Credit Card Services Sublimit.  Subject to the terms and conditions of this
Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the “Credit Card
Services”).  The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Services
Sublimit, provided that availability under the Revolving Line shall be reduced
by the aggregate limits of the corporate credit cards issued to Borrower and
merchant credit card processing reserves.  In addition, Bank may, in its sole
discretion, charge as Advances any amounts that become due or owing to Bank in
connection with the Credit Card Services.  The terms and conditions (including
repayment and fees) of such Credit Card Services shall be subject to the terms
and conditions of the Bank’s standard forms of application and agreement for the
Credit Card Services, which Borrower hereby agrees to execute.

 
 
(v)
Foreign Exchange Sublimit.  Subject to and upon the terms and conditions of this
Agreement and any other agreement that Borrower may enter into with the Bank in
connection with foreign exchange transactions (“FX Contracts”), Borrower may
request Bank to enter into FX Contracts with Borrower due not later than the
Revolving Maturity Date.  Borrower shall pay any standard issuance and other
fees that Bank notifies Borrower will be charged for issuing and processing FX
Contracts for Borrower.  The FX Amount shall at all times be equal to or less
than Two Hundred Fifty Thousand Dollars ($250,000).  The “FX Amount” shall equal
the amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrower and Bank remaining outstanding as of
any date of determination by (ii) the applicable Foreign Exchange Reserve
Percentage as of such date.  The “Foreign Exchange Reserve Percentage” shall be
a percentage as determined by Bank, in

 


 
2

--------------------------------------------------------------------------------

 


its sole discretion from time to time.  The initial Foreign Exchange Reserve
Percentage shall be ten percent (10%).
 
 
(vi)
Collateralization of Obligations Extending Beyond Maturity.  If Borrower has not
secured to Bank’s satisfaction its obligations with respect to any Letters of
Credit, Credit Card Services or Foreign Exchange Contracts by the Revolving
Maturity Date, then, effective as of such date, the balance in any deposit
accounts held by Bank and the certificates of deposit or time deposit accounts
issued by Bank in Borrower’s name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates or accounts), shall automatically secure such obligations to the
extent of the then continuing or outstanding and undrawn Letters of Credit,
Credit Card Services, or Foreign Exchange Contracts.  Borrower authorizes Bank
to hold such balances in pledge and to decline to honor any drafts thereon or
any requests by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the Letters of Credit, Credit Card
Services, or Foreign Exchange Contracts are outstanding or continue.

 
 
2.2
Overadvances.  If the aggregate amount of the outstanding Advances exceeds the
lesser of the Revolving Line (inclusive of the aggregate amounts outstanding
under the Letter of Credit Sublimit, the Credit Card Services Sublimit and the
Foreign Exchange Sublimit) or the Borrowing Base plus the Non-Formula Amount at
any time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.

 
 
2.3
Interest Rates, Payments, and Calculations.

 
 
(a)
Interest Rates.

 
 
(i)
Advances.  Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, at a variable rate equal to
0.50% above the Prime Rate.

 
 
(b)
Late Fee; Default Rate.  If any payment is not made within 10 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 
 
(c)
Payments.  Interest hereunder shall be due and payable on the 28th calendar day
of each month during the term hereof.  Bank shall, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Revolving Line, in which case those amounts
shall thereafter accrue interest at the rate then applicable hereunder.  Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.

 
 
(d)
Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 


 
3

--------------------------------------------------------------------------------

 




 
 
2.4
Crediting Payments.  Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Borrower specifies, except that to the extent Borrower
uses the Advances to purchase Collateral, Borrower’s repayment of the Advances
shall apply on a “first-in-first-out” basis so that the portion of the Advances
used to purchase a particular item of Collateral shall be paid in the
chronological order the Borrower purchased the Collateral.  After the occurrence
of an Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment.  Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day.  Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 
 
2.5
Fees.  Borrower shall pay to Bank the following:

 
 
(a)
Facility Fee.  On the Closing Date and on the date of each annual anniversary
thereafter, a fee equal to $26,250, which shall be nonrefundable; and

 
 
(b)
Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

 
 
2.6
Term.  This Agreement shall become effective on the Closing Date and, subject to
Section 13.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement.  Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 
3.
CONDITIONS OF LOANS.

 
 
3.1
Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

 
 
(a)
this Agreement;

 
 
(b)
an officer’s certificate of Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement;

 
 
(c)
a financing statement (Form UCC-1) naming Borrower as debtor;

 
 
(d)
agreement to provide insurance;

 
 
(e)
Release of Security Interest in Patents executed by Silicon Valley Bank;

 
 
(f)
Release of Security Interest in Patents executed by Warburg Pincus Private
Equity VIII, L.P.;

 
 
(g)
Release of Security Interest in Trademarks executed by Warburg Pincus Private
Equity VIII, L.P.;

 


 
4

--------------------------------------------------------------------------------

 




 
(h)
payment of the fees and Bank Expenses then due specified in Section 2.5;

 
 
(i)
current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

 
 
(j)
with respect to formula-based Advances, an audit of the Collateral, the results
of which shall be satisfactory to Bank;

 
 
(k)
current financial statements, including company prepared consolidated and
consolidating balance sheets and income statements for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;

 
 
(l)
current Compliance Certificate in accordance with Section 6.2; and

 
 
(m)
such other documents or certificates, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 
 
3.2
Conditions Precedent to all Credit Extensions.  The obligation of Bank to make
each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 
 
(a)
timely receipt by Bank of the Payment/Advance Form as provided in Section 2.1;
and

 
 
(b)
the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date).  The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 
4.
CREATION OF SECURITY INTEREST.

 
 
4.1
Grant of Security Interest.  Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral.  Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

 
 
4.2
Perfection of Security Interest.  Borrower authorizes Bank to file at any time
financing statements, continuation statements, and amendments thereto that (i)
either specifically describe the Collateral or describe the Collateral as all
assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable.  Any
such financing statements may be signed by Bank on behalf of Borrower, as
provided in the Code, and may be filed at any time in any jurisdiction whether
or not Revised Article 9 of the Code is then in effect in that
jurisdiction.  Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the

 


 
5

--------------------------------------------------------------------------------

 


transactions contemplated under the Loan Documents.  Borrower shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement.  Where Collateral is in
possession of a third party bailee, Borrower shall take such steps as Bank
reasonably requests for Bank to (i) obtain an acknowledgment, in form and
substance satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, or (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank.  Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.
 
 
4.3
Right to Inspect.  Bank  (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

 
5.
REPRESENTATIONS AND WARRANTIES.

 
Borrower represents and warrants as follows:
 
 
5.1
Due Organization and Qualification.  Borrower and each Subsidiary is a
corporation duly existing under the laws of the state in which it is
incorporated and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.

 
 
5.2
Due Authorization; No Conflict.  The execution, delivery, and performance of the
Loan Documents are within Borrower’s powers, have been duly authorized, and are
not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.

 
 
5.3
Collateral.  Borrower has rights in or the power to transfer the Collateral, and
its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens.  All Collateral
is located solely in the Collateral States, except as provided in the
Schedule.  The Eligible Accounts are bona fide existing obligations.  The
property or services giving rise to such Eligible Accounts has been delivered or
rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor.  Borrower has not received
notice of actual or imminent Insolvency Proceeding of any account debtor whose
accounts are included in any Borrowing Base Certificate as an Eligible
Account.  All Inventory is in all material respects of good and merchantable
quality, free from all material defects, except for Inventory for which adequate
reserves have been made.  Except as set forth in the Schedule, none of the
Collateral is maintained or invested with a Person other than Bank or Bank’s
Affiliates.

 
 
5.4
Intellectual Property.  Borrower is the sole owner of the Intellectual Property,
except for licenses granted by Borrower to its customers in the ordinary course
of business.  To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents is valid and enforceable,

 


 
6

--------------------------------------------------------------------------------

 


and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made to Borrower that
any part of the Intellectual Property violates the rights of any third party
except to the extent such claim would not reasonably be expected to cause a
Material Adverse Effect.
 
 
5.5
Name; Location of Chief Executive Office.  Except as disclosed in the Schedule,
Borrower has not done business under any name other than that specified on the
signature page hereof, and its exact legal name is as set forth in the first
paragraph of this Agreement.  The chief executive office of Borrower is located
in the Chief Executive Office State at the address indicated in Section 10
hereof.

 
 
5.6
Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.  Notwithstanding the disclosure on
the Schedule of the New York Litigation (as defined on the Schedule) and the
Texas Litigation (as defined on the Schedule), Bank does not waive any of its
rights or remedies under this Agreement in the event that either the New York
Litigation or the Texas Litigation has a Material Adverse Effect.

 
 
5.7
No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended.  There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

 
 
5.8
Solvency, Payment of Debts.  Borrower is able to pay its debts (including trade
debts) as they mature; the fair saleable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
Borrower is not left with unreasonably small capital after the transactions
contemplated by this Agreement.

 
 
5.9
Compliance with Laws and Regulations.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA.  No event has occurred resulting from Borrower’s failure to
comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could have a Material Adverse Effect.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.  Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System).  Borrower has complied in all material respects with all the provisions
of the Federal Fair Labor Standards Act.  Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect.  Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which would reasonably be expected to have a Material Adverse
Effect.  Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.

 
 
5.10
Subsidiaries.  Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

 
 
5.11
Government Consents.  Borrower and each Subsidiary have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental

 


 
7

--------------------------------------------------------------------------------

 


authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Effect.
 
 
5.12
Inbound Licenses.  Except as disclosed on the Schedule, Borrower is not a party
to, nor is bound by, any license or other agreement that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property.

 
 
5.13
Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 
6.
AFFIRMATIVE COVENANTS.

 
Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:
 
 
6.1
Good Standing and Government Compliance.  Borrower shall maintain its and each
of its Subsidiaries’ corporate existence and good standing in their respective
states of incorporation, shall maintain qualification and good standing in each
other jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable.  Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA.  Borrower
shall comply in all material respects with all applicable Environmental Laws,
and maintain all material permits, licenses and approvals required thereunder
where the failure to do so would reasonably be expected to have a Material
Adverse Effect.  Borrower shall comply, and shall cause each Subsidiary to
comply, with all statutes, laws, ordinances and government rules and regulations
to which it is subject, and shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which would reasonably be expected to
have a Material Adverse Effect.

 
 
6.2
Financial Statements, Reports, Certificates.  Borrower shall deliver to
Bank:  (i) as soon as available, but in any event within 20 days after the end
of each calendar month, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s operations during such
period, prepared in accordance with GAAP, consistently applied, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (ii) as
soon as available, but in any event within 50 days after the end of each fiscal
quarter of Borrower, a company prepared consolidated and consolidating balance
sheet and income statement covering Borrower’s operations during such period,
prepared in accordance with GAAP, consistently applied, in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (iii) as soon as
available, but in any event within 95 days after the end of Borrower’s fiscal
year, audited consolidated and consolidating financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is unqualified or otherwise consented to in writing by Bank on such
financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (iv) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and all reports on Forms 10-K and
10-Q filed with the Securities and Exchange Commission; (v) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of

 


 
8

--------------------------------------------------------------------------------

 


$250,000 or more; (vi) promptly upon receipt, each management letter prepared by
Borrower’s independent certified public accounting firm regarding Borrower’s
management control systems; and (vii) such budgets, sales projections, operating
plans or other financial information generally prepared by Borrower in the
ordinary course of business as Bank may reasonably request from time to time;
(viii) within 95 days after the last day of each fiscal year of Borrower, a
report signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property.
 
 
(a)
Within 20 days after the last day of each month, Borrower shall deliver to Bank
a Borrowing Base Certificate signed by a Responsible Officer in substantially
the form of Exhibit D hereto, together with aged listings by invoice date of
accounts receivable and accounts payable and a Pass Through Reports (re
Distributors) in form and substance acceptable to Bank.

 
 
(b)
Within 20 days after the last day of each month, Borrower shall deliver to Bank
with the monthly financial statements a Compliance Certificate certified as of
the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit E hereto.

 
 
(c)
As soon as possible and in any event within 3 calendar days after becoming aware
of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 
 
(d)
Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s expense, provided that such audits will be
conducted no more often than every 6 months unless an Event of Default has
occurred and is continuing.

 
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within 5 Business Days of submission of the unsigned electronic copy
the certification of monthly financial statements, the Borrowing Base
Certificate and the Compliance Certificate, each bearing the physical signature
of the Responsible Officer.
 
 
6.3
Inventory; Returns.  Borrower shall keep all Inventory in good and merchantable
condition, free from all material defects except for Inventory for which
adequate reserves have been made.  Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist on the Closing
Date.  Borrower shall promptly notify Bank of all returns and recoveries and of
all disputes and claims involving more than $100,000.

 
 
6.4
Taxes.  Borrower shall make, and cause each Subsidiary to make, due and timely
payment or deposit of all material federal, state, and local taxes, assessments,
or contributions required of it by law, including, but not limited to, those
laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability, and will
execute and deliver to Bank, on demand, proof satisfactory to Bank indicating
that Borrower or a Subsidiary has made such payments or deposits and any
appropriate certificates attesting to the payment or deposit thereof; provided
that Borrower or a Subsidiary need not make any payment if the amount or
validity of such payment is contested in good faith by appropriate proceedings
and is reserved against (to the extent required by GAAP) by Borrower.

 
 
6.5
Insurance.

 




 
9

--------------------------------------------------------------------------------

 




 
(a)
Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof.  Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

 
 
(b)
All such policies of insurance shall be in such form, with such companies, and
in such amounts as reasonably satisfactory to Bank.  All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason.  Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest.  If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 
 
6.6
Primary Depository.  Borrower shall maintain all its primary depository,
operating and investment accounts with Bank or Bank’s Affiliates. Within 15 days
after the Closing Date, any account maintained with an entity other than Bank
shall be governed by a control agreement in favor of Bank and in form and
substance acceptable to Bank. Notwithstanding the foregoing, the aggregate
balance of all accounts maintained by Borrower with entities whose principal
place of business is located outside of the United States shall not exceed
$250,000 at any time, which foreign accounts are not required to be governed by
a control agreement in favor of Bank.

 
 
6.7
Financial Covenant. Borrower shall at all times maintain the following financial
covenant:

 
 
(a)
Adjusted Quick Ratio.  A ratio of Cash plus Eligible Accounts to Current
Liabilities less Deferred Revenue of at least 1.05 to 1.00, measured on a
monthly basis.

 
 
6.8
Registration of Intellectual Property Rights.

 
 
(a)
Borrower shall register or cause to be registered (to the extent not already
registered) with the United States Patent and Trademark Office or the United
States Copyright Office, as the case may be, those registrable intellectual
property rights now owned or hereafter developed or acquired by Borrower, to the
extent that Borrower, in its sole reasonable business judgment, deems it
appropriate to so protect such intellectual property rights.

 
 
(b)
Borrower shall (i) protect, defend and maintain the validity and enforceability
of its material trade secrets, Trademarks, Patents and Copyrights, to the extent
it deems it appropriate in its reasonable business judgment, (ii) use
commercially reasonable efforts to detect infringements of the Trademarks,
Patents and Copyrights and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public.

 
 
6.9
Consent of Inbound Licensors.  Within 3 Business Days after entering into or
becoming bound by any material license agreement, Borrower shall provide written
notice to Bank of the material terms of such license agreement with a
description of its likely impact on Borrower’s business or financial condition.

 


 
10

--------------------------------------------------------------------------------

 




 
 
6.10
Further Assurances.  At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 
7.
NEGATIVE COVENANTS.

 
Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent:
 
 
7.1
Dispositions.  Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.

 
 
7.2
Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year; Change in Control.  Change its name or the
Borrower State or relocate its chief executive office without 30 days prior
written notification to Bank; replace its chief executive officer or chief
financial officer without 30 days prior written notification to Bank; engage in
any business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control.

 
 
7.3
Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) such transactions do not in the aggregate exceed
$250,000 during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii)such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity.

 
 
7.4
Indebtedness.  Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, including without
limitation prepayments of indebtedness owed by Borrower in connection with the
Symbol Technology license agreement, except Indebtedness to Bank.

 
 
7.5
Encumbrances.  Create, incur, assume or allow any Lien with respect to any of
its property, including its Intellectual Property, or assign or otherwise convey
any right to receive income, including the sale of any Accounts, or permit any
of its Subsidiaries so to do, except for Permitted Liens, or covenant to any
other Person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property,
including Borrower’s Intellectual Property.

 
 
7.6
Distributions.  Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, except
that Borrower may repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase.

 
 
7.7
Investments.  Directly or indirectly acquire or own, or make any Investment in
or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than Bank or Bank’s Affiliates or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an

 


 
11

--------------------------------------------------------------------------------

 


agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower.
 
 
7.8
Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 
 
7.9
Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

 
 
7.10
Inventory and Equipment.  Store (except as provided in the Schedule) the
Inventory or the Equipment with a bailee, warehouseman, or similar third party
unless the third party has been notified of Bank’s security interest and Bank
(a) has received an acknowledgment from the third party that it is holding or
will hold the Inventory or Equipment for Bank’s benefit or (b) is in possession
of the warehouse receipt, where negotiable, covering such Inventory or
Equipment.  Except for Inventory sold in the ordinary course of business, except
as provided in the Schedule, and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Bank files a financing statement
where needed to perfect its security interest.

 
 
7.11
No Investment Company; Margin Regulation.  Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 
8.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
 
8.1
Payment Default.  If Borrower fails to pay any of the Obligations when due;

 
 
8.2
Covenant Default.

 
 
(a)
If Borrower fails to perform any obligation under Article 6 or violates any of
the covenants contained in Article 7 of this Agreement; or

 
 
(b)
If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 10 days after Borrower
receives notice thereof or any officer of Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
10 day period or cannot after diligent attempts by Borrower be cured within such
10 day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;

 


 
12

--------------------------------------------------------------------------------

 




 
8.3
Material Adverse Change.  If there occurs a material adverse change in
Borrower’s prospects, business or financial condition taken as a whole, or if
there is a material impairment in the prospect of repayment of any portion of
the Obligations or a material impairment in the perfection, value (taken as a
whole)  or priority of Bank’s security interests in the Collateral (except as
provided in the Schedule);

 
 
8.4
Defective Perfection.  If Bank shall receive at any time following the Closing
Date an SOS Report indicating that except for Permitted Liens, Bank’s security
interest in the Collateral is not prior to all other security interests or Liens
of record reflected in the report;

 
 
8.5
Attachment.  If any material portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within 10 days, or if Borrower is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, or if a judgment or other claim becomes a
lien or encumbrance upon any material portion of Borrower’s assets, or if a
notice of lien, levy, or assessment is filed of record with respect to any of
Borrower’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten days after Borrower receives notice
thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be made during such cure period);

 
 
8.6
Insolvency.  If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 30 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

 
 
8.7
Other Agreements.  If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $250,000
or that would reasonably be expected to have a Material Adverse Effect;

 
 
8.8
Subordinated Debt.  If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

 
 
8.9
Judgments.  If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of 10 days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of the judgment); or

 
 
8.10
Misrepresentations.  If any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Bank by any Responsible Officer pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.

 
9.
BANK’S RIGHTS AND REMEDIES.

 
 
9.1
Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 
 
(a)
Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the

 


 
13

--------------------------------------------------------------------------------

 


occurrence of an Event of Default described in Section 8.6 (insolvency), all
Obligations shall become immediately due and payable without any action by
Bank);
 
 
(b)
Demand that Borrower  (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

 
 
(c)
Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

 
 
(d)
Settle or adjust disputes and claims directly with account debtors for amounts,
upon terms and in whatever order that Bank reasonably considers advisable;

 
 
(e)
Make such payments and do such acts as Bank considers necessary or reasonable to
protect its security interest in the Collateral.  Borrower agrees to assemble
the Collateral if Bank so requires, and to make the Collateral available to Bank
as Bank may designate.  Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection
therewith.  With respect to any of Borrower’s owned premises, Borrower hereby
grants Bank a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of Bank’s rights or remedies
provided herein, at law, in equity, or otherwise;

 
 
(f)
Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 
 
(g)
Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 
 
(h)
Sell the Collateral at either a public or private sale, or both, by way of one
or more contracts or transactions, for cash or on terms, in such manner and at
such places (including Borrower’s premises) as Bank determines is commercially
reasonable, and apply any proceeds to the Obligations in whatever manner or
order Bank deems appropriate.  Bank may sell the Collateral without giving any
warranties as to the Collateral.  Bank may specifically disclaim any warranties
of title or the like.  This procedure will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.  If Bank sells any
of the Collateral upon credit, Borrower will be credited only with payments
actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser.  If the purchaser fails to pay for the
Collateral, Bank may resell the Collateral and Borrower shall be credited with
the proceeds of the sale;

 
 
(i)
Bank may credit bid and purchase at any public sale;

 


 
14

--------------------------------------------------------------------------------

 




 
(j)
Apply for the appointment of a receiver, trustee, liquidator or conservator of
the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

 
 
(k)
Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.

 
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
 
9.2
Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; (g)
file, in its sole discretion, one or more financing or continuation statements
and amendments thereto, relative to any of the Collateral without the signature
of Borrower where permitted by law; provided Bank may exercise such power of
attorney to sign the name of Borrower on any of the documents described in
clause (g) above, regardless of whether an Event of Default has occurred.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

 
 
9.3
Accounts Collection.  At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account.  Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 
 
9.4
Bank Expenses.  If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower:  (a) make payment of the same or any part thereof; (b) set
up such reserves under the Revolving Line as Bank deems necessary to protect
Bank from the exposure created by such failure; or (c) obtain and maintain
insurance policies of the type discussed in Section 6.5 of this Agreement, and
take any action with respect to such policies as Bank deems prudent.  Any
amounts so paid or deposited by Bank shall constitute Bank Expenses, shall be
immediately due and payable, and shall bear interest at the then applicable rate
hereinabove provided, and shall be secured by the Collateral.  Any payments made
by Bank shall not constitute an agreement by Bank to make similar payments in
the future or a waiver by Bank of any Event of Default under this Agreement.

 
 
9.5
Bank’s Liability for Collateral.  Bank has no obligation to clean up or
otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 
 
9.6
No Obligation to Pursue Others.  Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any

 


 
15

--------------------------------------------------------------------------------

 


collateral provided by any other Person to secure any of the Obligations, all
without affecting Bank’s rights against Borrower.  Borrower waives any right it
may have to require Bank to pursue any other Person for any of the Obligations.
 
 
9.7
Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative.  Bank shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver.  No delay by Bank shall constitute a
waiver, election, or acquiescence by it.  No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.  Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

 
 
9.8
Demand; Protest.  Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 
10.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 

 
If to Borrower:
Proxim Wireless Corporation
   
2115 O’Nel Drive
   
San Jose, CA 95131
   
Attn: Chief Financial Officer
   
FAX:  (408) 392-4262
       
with a copy to:
Proxim Wireless Corporation
   
881 North King Street, Suite 100
   
Northampton, MA 01060
   
Attn: David L. Renauld
   
FAX: (413) 584-2685
       
If to Bank:
Comerica Bank
   
M/C 4770
   
75 E Trimble Road
   
San Jose, CA 95131
   
Attn:  Manager
   
FAX:  (408) 556-5091
       
with a copy to:
Comerica Bank
   
226 Airport Parkway, Suite 100
   
San Jose, CA 95110
   
Attn:  Guy Simpson
   
FAX:  (408) 451-8568

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 


 
16

--------------------------------------------------------------------------------

 




 
11.
CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER.

 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.
 
12.
JUDICIAL REFERENCE PROVISION.

 
 
(a)
In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 
 
(b)
With the exception of the items specified in clause (c), below, any controversy,
dispute or claim (each, a “Claim”) between the parties arising out of or
relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

 
 
(c)
The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 
 
(d)
The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 
 
(e)
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the

 


 
17

--------------------------------------------------------------------------------

 


date of the conference and (iii) report a statement of decision within twenty
(20) days after the matter has been submitted for decision.
 
 
(f)
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 
 
(g)
Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 
 
(h)
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 
 
(i)
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act § 1280 through §
1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 
 
(j)
THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN

 


 
18

--------------------------------------------------------------------------------

 


ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.
 
13.
GENERAL PROVISIONS.

 
 
13.1
Successors and Assigns.  This Agreement shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties and shall
bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion.  Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 
 
13.2
Indemnification.  Borrower shall defend, indemnify and hold harmless Bank and
its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank, its officers, employees
and agents as a result of or in any way arising out of, following, or
consequential to transactions between Bank and Borrower whether under this
Agreement, or otherwise (including without limitation reasonable attorneys fees
and expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 
 
13.3
Time of Essence.  Time is of the essence for the performance of all obligations
set forth in this Agreement.

 
 
13.4
Severability of Provisions.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

 
 
13.5
Amendments in Writing, Integration. All amendments to or terminations of this
Agreement or the other Loan Documents must be in writing.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the
other Loan Documents, if any, are merged into this Agreement and the Loan
Documents.

 
 
13.6
Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 
 
13.7
Survival.  All covenants, representations and warranties made in this Agreement
shall continue in full force and effect so long as any Obligations remain
outstanding or Bank has any obligation to make any Credit Extension to
Borrower.  The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 
 
13.8
Confidentiality.  In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower, (iii) as required by law,
regulations,

 


 
19

--------------------------------------------------------------------------------

 


rule or order, subpoena, judicial order or similar order, (iv) as may be
required in connection with the examination, audit or similar investigation of
Bank and (v) as Bank may determine in connection with the enforcement of any
remedies hereunder.  Confidential information hereunder shall not include
information that either:  (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.
 


 


[Remainder of Page Intentionally Left Blank]


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
PROXIM WIRELESS CORPORATION
             
By:  /s/ Pankaj S. Manglik
     
Name:  Pankaj S. Manglik
     
Title:  President and Chief Executive Officer
             
COMERICA BANK
             
By: /s/ Guy Simpson
     
Name:  Guy Simpson
     
Title:  Vice President





 
21

--------------------------------------------------------------------------------

 


EXHIBIT A
 
DEFINITIONS


“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
 
 “Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
 “Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents;  reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.
 
“Borrower State” means Delaware, the state under whose laws Borrower is
organized.
 
“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
“Borrowing Base” means an amount equal to 80% (“Advance Percentage”) of Eligible
Accounts, which Advance Percentage may be adjusted up or down based on Bank’s
receipt and review of an audit of Accounts, as determined by Bank with reference
to the most recent Borrowing Base Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
 “Cash” means unrestricted cash and cash equivalents.
 
 “Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
 
“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.
 
“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a
 


 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 


security interest therein is contrary to applicable law, provided that upon the
cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, or (iii) constitutes the capital
stock of a controlled foreign corporation (as defined in the IRC), in excess of
65% of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote.
 
“Collateral State” means the states or countries where the Collateral is
located, which are California, Hong Kong , India, Massachusetts, and the
Netherlands.
 
 “Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
 
“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line not to exceed
$120,000.
 
 “Credit Extension” means each Advance or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.
 
 “Current Liabilities” means, as of any applicable date, all amounts that
should, in accordance with GAAP, be included as current liabilities on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date,
plus, to the extent not already included therein, undrawn Letters of Credit and
Borrower’s maximum potential obligations under the Credit Card Services Sublimit
and Foreign Exchange Sublimit, if any, but specifically excluding any
cash-secured Obligations.
 
 “Deferred Revenue” means all amounts received in advance of performance and not
yet recognized as revenue.
 
 “Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower 30 days prior written
notice.  Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:
 
 
(a)
Accounts that the account debtor has failed to pay in full within 90 days of
invoice date;

 
 
(b)
Credit balances over 90 days;

 
 
(c)
Accounts with respect to an account debtor, 25% of whose Accounts the account
debtor has failed to pay within 90 days of invoice date;

 
 
(d)
Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed 20% of all Accounts
(“Concentration Limit”), to the

 


 
Exhibit A - Page 2

--------------------------------------------------------------------------------

 


extent such obligations exceed the aforementioned percentage, except as approved
in writing by Bank. Notwithstanding the foregoing, the Concentration Limit with
respect to Accounts where the account debtor is Tech Data, Hutton Communications
or Winncomm Technologies shall be 25%;
 
 
(e)
Accounts with respect to which the account debtor does not have its principal
place of business in the United States, except for Eligible Foreign Accounts;

 
 
(f)
Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States, except for Accounts
of the United States if the payee has assigned its payment rights to Bank and
the assignment has been acknowledged under the Assignment of Claims Act of 1940
(31 U.S.C. 3727);

 
 
(g)
Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

 
 
(h)
Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, demo or promotional, or other
terms by reason of which the payment by the account debtor may be conditional;

 
 
(i)
Accounts with respect to which the account debtor is an officer, employee, agent
or Affiliate of Borrower;

 
 
(j)
Accounts that have not yet been billed to the account debtor or that relate to
deposits (such as good faith deposits) or other property of the account debtor
held by Borrower for the performance of services or delivery of goods which
Borrower has not yet performed or delivered;

 
 
(k)
Accounts with respect to which the account debtor disputes liability or makes
any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

 
 
(l)
Accounts the collection of which Bank reasonably determines after inquiry and
consultation with Borrower to be doubtful; and

 
 
(m)
Retentions and hold-backs.

 
“Eligible Foreign Account” means an Account which meets all of the requirements
to be an Eligible Account except with respect to which the account debtor does
not have its principal place of business in the United States and that is (i)
supported by one or more letters of credit in an amount and of a tenor, and
issued by a financial institution, acceptable to Bank, (ii) insured by an
insurance company acceptable to Bank, (iii) generated by an account debtor with
its principal place of business in Canada, provided that the Bank has perfected
its security interest in the appropriate Canadian province, or (iv) approved by
Bank on a case-by-case basis.  All Eligible Foreign Accounts must be calculated
in U.S. Dollars.
 
“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 


 
Exhibit A - Page 3

--------------------------------------------------------------------------------

 




 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Revolving Line not to exceed $250,000.
 
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, (d) all Contingent Obligations,
and (e) all obligations arising under the Credit Card Services Sublimit and
Foreign Exchange Sublimit.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
 
(a)
Copyrights, Trademarks and Patents;

 
 
(b)
Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 
 
(c)
Any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held;

 
 
(d)
Any and all claims for damages by way of past, present and future infringement
of any of the rights included above, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above;

 
 
(e)
All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 
 
(f)
All amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents.

 
“Inventory” means all present and future inventory in which Borrower has any
interest.
 
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with Section
2.1(b)(iii).
 


 


 
Exhibit A - Page 4

--------------------------------------------------------------------------------

 




 
“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $250,000.
 
 “Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
 “Loan Documents” means, collectively, this Agreement, any note or notes
executed by Borrower, and any other document, instrument or agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents, or
(iii) Borrower’s interest in, or the value (taken as a whole), perfection or
priority of Bank’s security interest in the Collateral (except as provided in
the Schedule).
 
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
 
“Non-Formula Amount” has the meaning assigned in Section 2.1(b)(i).
 
 “Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
 
“Permitted Indebtedness” means:
 
 
(a)
Indebtedness of Borrower in favor of Bank arising under this Agreement or any
other Loan Document;

 
 
(b)
Indebtedness existing on the Closing Date and disclosed in the Schedule;

 
 
(c)
Indebtedness not to exceed $250,000 in the aggregate in any fiscal year of
Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 
 
(d)
Subordinated Debt;

 
 
(e)
Indebtedness to trade creditors incurred in the ordinary course of business; and

 
 
(f)
Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 
“Permitted Investment” means:
 


 
Exhibit A - Page 5

--------------------------------------------------------------------------------

 




 
 
(a)
Investments existing on the Closing Date disclosed in the Schedule;

 
 
(b)
(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts;

 
 
(c)
Repurchases of stock from former employees or directors of Borrower under the
terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases,
or (ii) in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;

 
 
(d)
Investments accepted in connection with Permitted Transfers;

 
 
(e)
Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $250,000 in the aggregate
in any fiscal year;

 
 
(f)
Investments not to exceed $250,000 in the aggregate in any fiscal year
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

 
 
(g)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 
 
(h)
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary; and

 
 
(i)
Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $250,000 in the aggregate in any
fiscal year.

 
“Permitted Liens” means the following:
 
 
(a)
Any Liens existing on the Closing Date and disclosed in the Schedule (excluding
Liens to be satisfied with the proceeds of the Advances) or arising under this
Agreement or the other Loan Documents;

 
 
(b)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 


 
Exhibit A - Page 6

--------------------------------------------------------------------------------

 




 
(c)
Liens not to exceed $250,000 in the aggregate (i) upon or in any Equipment
(other than Equipment financed by an Advance) acquired or held by Borrower or
any of its Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such Equipment, or (ii) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment;

 
 
(d)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (a) through (c)
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;

 
 
(e)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments); and

 
 
(f)
Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts.

 
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
 
 
(a)
(i) Inventory in the ordinary course of business or (ii) excess or obsolete
Inventory in an aggregate maximum amount not to exceed $250,000 in any fiscal
year;

 
 
(b)
the items described on the Schedule;

 
 
(c)
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business;

 
 
(d)
worn-out or obsolete Equipment not financed with the proceeds of Advances; or

 
 
(e)
other assets of Borrower or its Subsidiaries that do not in the aggregate exceed
$250,000 during any fiscal year.

 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
 
 “Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
 
“Revolving Line” means a Credit Extension of up to $7,500,000 (inclusive of any
amounts outstanding under the Letter of Credit Sublimit, the Credit Card
Services Sublimit and the Foreign Exchange amount).
 
“Revolving Maturity Date” means March 27, 2009.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank.
 


 
Exhibit A - Page 7

--------------------------------------------------------------------------------

 




 
“SOS Reports” means the official reports from the Secretary of State of the
Borrower State and other applicable federal, state or local government offices
identifying all current security interests filed in the Collateral and Liens of
record as of the date of such report.
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
 
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof has the ordinary voting power to elect the Board of
Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.
 
 “Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 


 
Exhibit A - Page 8

--------------------------------------------------------------------------------

 


DEBTOR:
PROXIM WIRELESS CORPORATION
   
SECURED PARTY:
COMERICA BANK
   

EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
 
All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.
 
Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, trade secrets,
rights in computer software or computer software products, design rights,
licenses or other rights relating to the foregoing intellectual property rights,
now owned or hereafter acquired, or any claims for damages by way of any past,
present and future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of March 28, 2008, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.
 


 
Exhibit A - Page 9
 

